PER CURIAM.
Defendant was convicted upon trial by jury of the crime of driving while his license was suspended. Over his objection a copy of an order suspending defendant’s driver’s license was received in evidence even though the order referred to the fact that defendant had two prior convictions for driving while under the influence of intoxicating liquor, and even though defendant had offered to stipulate to the fact that his license was validly suspended. The state confesses error. State v. Zimmerlee, 261 Or 49, 492 P2d 795 (1972).
Reversed and remanded.